Title: To Thomas Jefferson from Charles Thomson, 6 April 1786
From: Thomson, Charles
To: Jefferson, Thomas



Dear Sir
New york April 6. 1786.

I have received your letter of the 8th October as well as those of 21 June by Mr. Otto and the 14 July by Mr. Houdon. I read your notes with much pleasure and intended to have troubled you with some observations on them; but they have been so much out of my hands, though entrusted to such as you would approve, that I have not had an opportunity to revise them with that attention I wished and commit my thoughts to paper.
I thank you for the trouble you took in sending the cylinder lamp, though I have not yet received it, nor seen Col. Senf by whom you sent it. The baloon discovery has had a rapid rise and has been pursued with great spirit as a raree show. But unless some skilful artist can find out some method of directing its course and preserving the gaz, I fear the remembrance of it will only furnish a figure in poetry and Oratory, like Phaeton’s attempt to guide the chariot of the Sun. Several of the adventurers, I find, have lost their lives and others incurred imminent danger. Pray what progress is made in the art of discovering ships at a distance? This seems to me something like seeing out of sight. Mesmerism or Animal Magnetism seems to be quite dropt. It has however furnished a wonderful proof of the power of the imagination over the human frame. Were the philosophers so fully satisfied on this point, that they gave it so soon the coup de grace?
The people of Europe and America seem to be pursuing different  amusements. While the former are diverting themselves with bubbles of air and quarreling with one another for toys and rattles, the latter are employed in the encrease of their species and providing the means of subsistance. Notwithstanding the paragraphs with which the European papers are stuffed, and the pictures they have drawn of the distress of America I will venture to assert, that there is not upon the face of the earth a body of people more happy or rising into consequence with more rapid stride, than the Inhabitants of the United States of America. Population is encreasing, new houses building, new lands clearing, new settlements forming and new manufactures establishing with a rapidity beyond conception. And what is more, the people are well fed, well clad and well housed. Yet I will not say that all are contented. The merchants are complaining that trade is dull, the farmer that wheat and other produce are falling, the landlords that rent is lowering, the speculists and extravagant that they are compelled to pay their debts and the idle and vain that they cannot live at others cost and gratify their pride with articles of luxury. It is true that individual happiness is yet the general Object, and the people are not yet sufficiently impressed with a sense of what they owe to their national character. But they are advancing in this science. Whether they will acquire it by reflection or be forced into a knowledge of it by experience I will not undertake to say. However this I can inform you that every state is busily employed in arranging its finances. Twelve states have granted the impost for discharging the principal and interest of the national debt and it is expected that N. York will grant it in the present session of their legislature.
Of your Annapolis acquaintances Messrs. Read, Gerry and Monroe are married and Osgood on the brink of matrimony.
Mrs. Thomson joins in Compliments to you and your daughter. With much esteem and affection I am Dear Sir Your most obedt. & Most humble Servt.,

Chas. Thomson

